DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
     This Office Action responses to the Request for Continued Examination (RCE) from Applicant filed on 03/08/2021.
      	Claims 1-12, 14 and 16-25 are pending for examination.


Allowable Subject Matter
    Claims 1-12, 14 and 16-25 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a second memory structure disposed in a second area of the integrated circuit that is different than the first area, the second memory structure having second memory cells with second transistors that are separate from the first transistors,



	Regarding independent claim 7, the prior art does not teach or suggest the claimed invention having “a second memory structure operating as a performance sensor that selectively provides an output oscillating frequency associated with read operations and write operations based on characteristics associated with different operating conditions, the write operations comprising at least a write current, wherein the first memory structure and the second memory structure have memory cells that are fabricated simultaneously”, and a combination of other limitations thereof as recited in claim 7. 	Regarding dependent claims 8-10, 12, 14-18, the claims have been found allowable due to their dependencies to claim 7 above.

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “wherein the second memory structure comprises multiple wordlines and multiple bitlines, and wherein at least two of the wordlines are coupled together or at least two of the bitlines are coupled together so as to provide an 
	Regarding independent claim 19, the prior art does not teach or suggest the claimed invention having “a performance monitor that provides an output oscillating signal with repetitive switching having a frequency that is correlated to at least one of a read performance and a write performance of the memory cells based on at least one of transistor properties and operating conditions of the memory cells, wherein the performance monitor activates a sequence of at least one of wordlines and bitlines so that the output oscillating signal has a repetitive periodic pattern”, and a combination of other limitations thereof as recited in claim 19. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINH D DINH/Examiner, Art Unit 2827        

/HOAI V HO/Primary Examiner, Art Unit 2827